EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. James Hasselbeck (Reg. No. 42,641) on September 10, 2021.  			
The application has been amended as follows:
The Title was changed to:
CONICAL FILTER ELEMENT WITH A FUNNEL DIRECTING PARTICLES TO A TRAP 
Claims 1-17 were CANCELED.
18. (New) A conical particulate filter element comprising:
a conically shaped grid support structure tapering from a first open end to a second end, and defining an interior space;
a filter medium fixedly supported by said conically shaped grid support structure;
a collection chamber disposed at, and closing, said second end of said of said conically shaped grid support structure; and
a funnel having a solid frustoconical sidewall with openings at either end, is disposed within said interior space and positioned to direct particulate through said funnel and into said collection chamber;
wherein a fluid to be filtered is introduced into said interior space through said open end, with particulates above a predetermined size being prevented from passing through said filter medium, and at least some particulates entering said funnel and being directed into said collection chamber.


19. (New) The conical particulate filter element according to claim 18, wherein the filter medium is a screen mesh selected from the group consisting of: a metal mesh or a steel screen mesh.
20. (New) The conical particulate filter element according to claim 19, wherein an average mesh width of the screen mesh is between 70 µm and 120 µm.
21. (New) The conical particulate filter element according to claim 18, wherein the collection chamber is within an end cap or an end cap segment.
22. (New) The conical particulate filter element according to claim 21, wherein the end cap or end cap segment is integrally formed with said conically shaped grid support structure.
23. (New) The conical particulate filter element according to claim 21, wherein the end cap or end cap segment is detachably connected with said conically shaped grid support structure.
24. (New) The conical particulate filter element according to claim 23, wherein the end cap or end cap segment is threadably connected to said conically shaped grid support structure.
25. (New) The conical particulate filter element according to claim 18, wherein the funnel consists of a plastic material.
26. (New) The conical particulate filter element according to claim 18, wherein the funnel includes at least one support member extending downwardly from its radially outer circumferential edge and substantially parallel to a central longitudinal axis of said funnel.

28. (New) The conical particulate filter element according to claim 26, wherein said at least one support member comprises a cylinder.
29. (New) The conical particulate filter element according to claim 28, wherein said cylinder includes at least one return flow opening, which serves to return any fluid flowing into the collection chamber through the funnel back to the interior space, while particles remain in the collecting chamber.
30. (New) The conical particulate filter element according to claim 18, wherein said funnel openings include a first inlet opening having an inlet diameter and a second outlet opening having an outlet diameter; wherein the inlet diameter is at least 20% larger than the outlet diameter.
31. (New) The conical particulate filter element according to claim 18, wherein the screen mesh is encapsulated and/or over-molded with a material of the grid support structure.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a conical filter element including a conically shaped grid support structure tapering from a first open end to a second end, and defining an interior space; a filter medium fixedly supported by said conically shaped grid support structure; a collection chamber disposed at, and closing, said second end of said of said conically shaped grid support structure; and a funnel disposed within said interior space and positioned to direct particulate through said funnel and into said collection chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached at (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776